Exhibit 10.1

 
REGULATION S
STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (the "Agreement") is made effective this 18th day
of February 2014 (the "Effective Date") by and between the undersigned.
 
    1. iTalk Inc. with a principal address at 2400 W. Cypress Creek Rd, #111,
Fort Lauderdale, FL 33309 hereinafter to be referred to as "Seller"; and,
 
    2. 33 Ltd., a Bermuda Exempted Company with a principal business address at
New Venture House, 3 Mill Creek Road, 3rd Floor, Pembroke, Bermuda, HM05 , with
business at all times outside the United States ("US"), hereinafter referred to
as "Buyer.
 
    WHEREAS, Seller will sell 25,000,000 (Twenty Five Million) Regulation S
common stock shares (the "Shares") of iTalk Inc, a corporation domiciled in the
US, state of Nevada (the "Company"), which Seller is willing to sell and Buyer
is willing to purchase , all in accordance with the terms and conditions of this
Agreement; and,
 
    WHEREAS, Seller will sell the Shares to Buyer in one transaction, not more
than 25,000,000 (Twenty Five Million) of the Shares, as Buyer may determine in
its sole discretion, provided the total number of the Shares purchased by Buyer
under this Agreement shall not be less than 25,000,000 (Twenty Five Million) of
the Shares (the "Total Purchase"); and,
 
    WHEREAS, the Total Purchase Price for the Shares shall be$ 500,000 USD.
 
    NOW THEREFORE THE PARTIES HAVE AGREED AS FOLLOWS:
 
Article 1. Purchase and Sale.
 
    Seller hereby agrees to sell, assign, transfer and convey the Shares to
Buyer the Shares, and Buyer accepts such conveyance and assumes the obligations
attendant to being the lawful owner and holder of the Shares with respect to all
matters arising on or after the Purchase Date. The buyer agrees to purchase from
the Company an aggregate of 25,000,000 (Twenty Five Million) shares of
Regulation S stock for $500,000 USD. Buyer may at its sole discretion purchase
the Shares in tranches, at a per share price of $0.02 per share ("Purchase
Price").
 
Article 2. Undertaking By Buyer.
 
    To induce Seller to enter into this Stock Purchase Agreement. Buyer agrees
to provide Seller with viewing rights over the account containing the Shares, in
a manner acceptable to Seller in its sole discretion.
 
Article 3. Purchase of Shares: Purchase Date.
 
    In the event of a closing in tranches, Buyer shall remit wire transfers for
the applicable amount based on the Purchase Price as shares are sold into market
on a weekly basis.
 
Article 4. Sellers Representations and Warranties
 
Seller hereby represents and warrants to Buyer that:
 
4.1     Seller owns or has the rights to the Shares and has not granted any
pre-emptive rights or options in respect of such Shares, and will hereby
instruct Agent to deliver such Shares free and clear of any liens, encumbrances,
pledges and restriction s of any kind or nature;
 
4.2     All declarations , returns, forms and documents required to be filed by
Seller to any administration and/or Government Authority have been filed.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 5
 
    Buyer hereby represents, warrants covenants to Seller that:
 
5.1     Buyer has evaluated the merits and risks of the proposed investment in
the Shares, including those risks particular to Buyer's situation, and has
determined that this investment is suitable for Buyer. Buyer bas adequate
financial resource s for an investment of this character, and at this time Buyer
can bear a complete loss of the Purchase Price. Further, Buyer will continue to
have, after making the proposed investment in the Shares, adequate means of
providing for Buyer's current needs, the needs of those dependent on Buyer, and
possible contingencies;
 
5.2     Buyer understands that the sale of Shares is not being registered on the
basis that this purchase and sale is exempt from registration under applicable
territorial securities rules and regulations , including hut not limited to the
US Securities Act of 1933, as amended {the "Act"), and other applicable US and
foreign state and federal rules and regulations. Further, the Shares, when
issued, will bear a legend pursuant the US securities mles and regulations,
which will read as follows:
 
    "THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED ("THE
SECURITIES ACT")) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATIONS
PROMULGATED UNDER THE SECURITIES ACT."
 
5.3     Buyer understands that there are substantial restrictions on the
transferability of the Shares. The Shares will not be, and Buyer has no right to
require that the Shares be registered by the Seller or the Company. And,
accordingly, Buyer may have to hold the Shares for an indefinite period of time
if there is no market for the Shares. Further, Buyer affirms that it is a non-US
resident and an entity not formed not solely for the purpose of acquiring the
Shares;
 
5.4     Buyer acknowledges that it bas conducted , or has been afforded the
opportunity to conduct an investigation of the Company and has been offered the
opportunity to ask representatives of the Company questions about the Company's
financial condition and proposed business , and that Buyer has obtained such
available information as Buyer has requested, to the extent Buyer has deemed
necessary, to permit Buyer to fully evaluate the merits and risks of an
investment in the Shares. Buyer is satisfied as to all inquiries that Buyer has
concerning the Company and its business activities, and the purchase of the
Shares;
 
5.5     Buyer is sufficiently experienced in financial and business matters to
be capable of evaluating the merits and risks of an investment in the Shares or,
if it has utilized the services of a purchaser representative , together with
such representative, have sufficient experience in financial and business matter
to be capable of evaluating the merits and risks of an investment in the Shares;
 
5.6     Buyer understands that no US or foreign federal or state agency has made
any finding or determination as to the fairness of the terms of an investment in
the Shares, or any recommendation for or endorsement of the Shares being
purchased pursuant to this Agreement;
 
5.7     Buyer acknowledges that Seller, in its sole individual discretion, shall
have the right to terminate this Agreement at any time, in whole or in part, if
Buyer is in default under any of the terms hereof. As long as this Agreement is
in effect Buyer agrees to execute any and all further documents necessary in the
opinion of Seller's counsel to effect the sale and transfer of the Shares.
 
5.8     Buyer will resell the Shares only to non-US persons, as defined under
Regulation S of the Act, and in accordance with all applicable terms of
Regulation S.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 6. Notices
 
    Any notice, advice, direction, or other document or communication required
or permitted to be given hereunder shall be in writing and shall be mailed by
overnight delivery or courier service or delivered (in person or by facsimile)
against receipt to the Party to whom it is to be given at address of such Party
set forth below (or to such other address as the Party shall have furnished in
writing to the other Parties to this Agreement), with a copy to each of the
other Parties hereto:
 

  If to Buyer: 33 Ltd.,       a Bermuda Exempted Company       New Venture House
      3 Mill Creek Road, 3'd Floor       Pembroke, Bermuda, HM05             If
to Seller: at the address set forth above  

 
Article 7. Governing Law
 
    This Agreement shall be governed by and construed and enforced in accordance
with the laws of the state of Nevada without regard to the principles of
conflicts of law thereof. Each party hereby irrevocably submits to the exclusive
jurisdiction of the State of Nevada for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
Article 8.
 
    The terms and provisions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the parties and their respective
administrators, personal or legal representatives, heirs, successors and
permitted assign.
 
Article 9. Counterparts
 
    This Agreement may be executed in any number of counterparts and each of
such counterparts shall for all purposes be deemed to be an original.
 
 
3

--------------------------------------------------------------------------------

 
 
Article 10. Legal Fees
 
    The non-prevailing party in any cause of action brought hereunder shall be
liable for the actual attorney's fees, expenses, and costs of suit incurred by
the prevailing Party or Parties therein. If any part of this Agreement is deemed
to be unenforceable the balance of the Agreement shall remain in full force and
effect.
 
Article 11. Entire Agreement
 
    This Agreement sets forth the entire understanding of the Parties with
respect to the subject matter hereof, supersedes all existing agreements among
them concerning such subject matter, and may be modified only by a written
instrument duly executed by each Party.
 
Article 12. Term
 
    This Agreement shall be effective the Effective Date and, unless terminated
sooner in writing by either Party pursuant to Article 14, shall remain for 6
(six) consecutive months following the Effective Date (the "Expiration Date").
 
Article 13. Confidentiality.
 
    Seller and Buyer mutually agree to keep the contents and conditions of this
Agreement confidential.
 
Article 14. Authorization
 
    Seller and Buyer mutually represent and covenant that this Agreement has
been duly authorized, executed and delivered by Buyer and Seller, and represent
s the legal obligation of Buyer and Seller, enforceable against Buyer or Seller
in accordance with its terms.
 
    Done and executed effective this 18th day of February, 2014.
 
 

 "Seller"            "Buyer" iTalk Inc.               33 Limited
 
/s/ David F. Levy
_______________________
By: David F. Levy
 
Its: CEO
 /s/ Richard Di Biase
________________________
By: Richard Di Biase
 
Its: CEO
   

 
 
4 

--------------------------------------------------------------------------------